GIDEON, J.
(dissenting). It is apparent from the record that the district court recognized fully the general rule of law stated in the text-books and cases, that in an action upon the covenants of a lease a complete defense is made by pleading and proving a surrender of the leased premises during the term of the lease and prior to any rental becoming due and pajrable. That, however, in the judgment of the district court, is not the question present in this record. A promissory note was given at the time of the execution of the lease agreement. The consideration for the note was the rental of the premises for a period of one year, admittedly a valid and good consideration. The note was a part of the contract between the parties, just as much as the lease.
“Every negotiable instrument,” such, as a promissory note “is deemed prima facie to have been issued for a valuable consideration, and every person whose signature appears thereon to have become a party thereto for value.” Comp. Laws Utah 1917, § 4053.
The defense, in its final analysis, is failure of consideration. The answer alleges the relationship of landlord and tenant and that by surrender of the premises that relationship was terminated; that the termination of that relationship wiped out the consideration of the note. The district court was of the opinion that while the relationship of landlord and tenant had ceased the presumption of consideration to support the note still existed. The burden was therefore thrown upon the *607defendant to support the contention that there had been a failure of consideration. It is without dispute that there had not been a total failure. The consideration for the note was a year’s rental. The defendant had occupied the premises for some five months, a part of the year’s rental. True it is, the court arbitrarily prorated the annual rental and gave judgment for the months the defendant occupied the land. That ruling of the court, however, is not before this court for review. The defendant’s position is, and was at the trial, that there had been a termination of any contractual relationship between the landlord and tenant, and having established that fact that the consideration for the note failed in toto. In my judgment, such does not necessarily follow.
It is suggested that to uphold the judgment of the district court is to establish a different legal relationship between a landlord and tenant when a note is given than when one is not given. The legal relationship between the parties is created and controlled by the contract entered into by them. If the lessee executed a promissory note to pay, and the law throws the burden on him to prove a failure of consideration, the court is not creating any different relationship in enforcing that contract. It is simply taking the contract between the parties as it finds it and enforcing it. The legal relationship between the parties is based upon the contract. A part of the contract in this ease was a promissory note, which carries with it the presumption of consideration. A defense against that presumption places the burden upon the defendant, and that is so by reason of the contract and the legal rights and duties growing out of the same. To reverse this judgment and direct a dismissal of the action in effect takes from the assignor of plaintiff something of value and gives it to the defendant, without any consideration. Unless the rules of law compel that result, the courts should hesitate before entering a judgment to that effect.
The judgment of the district court, in my opinion, should be affirmed. I therefore dissent.